 



Exhibit 10.2
Asset Acceptance Capital Corp.
2007 Annual Incentive Compensation Plan for Management
     General
     Each year, in connection with the approval of the annual budget and
forecast, the Compensation Committee (the “Committee”) of the Board of Directors
(the “Board”) of Asset Acceptance Capital Corp. (the “Company”) establishes an
annual incentive compensation plan for key executives and certain other
management level employees (the “Plan Participant(s)”) of the Company.
     The Annual Incentive Compensation Plan will establish for each Plan
Participant a bonus target (the “Bonus Target”) equal to a specified percentage
of Base Salary (as defined below). The Bonus Target will be set by the Committee
at a level consistent with each executive’s responsibilities. As used in this
Plan, “Base Salary” shall be the Plan Participant’s base compensation (excluding
incentive and any other compensation) paid during 2007. For individuals who
become Plan Participants during 2007, Base Salary shall be the base compensation
(excluding incentive and any other compensation) paid in 2007 beginning on the
date the individual first becomes eligible to participate in the Annual
Incentive Compensation Plan.
     The Annual Incentive Compensation Plan will be comprised of two parts:
(a) Financial Objectives; and (b) Personal Objectives. Bonus amounts will be
computed separately for achievement of Financial Objectives and Personal
Objectives, as set forth below under the captions “Financial Objectives” and
“Personal Objectives”, respectively. Final payments under the Annual Incentive
Compensation Plan will be made after receipt and approval by the Board of the
annual audited financial statements of the Company for the year ending
December 31, 2007. A Plan Participant will not be paid a bonus unless the Plan
Participant is employed by the Company on the date the Board approves the annual
audited financial statements for 2007.
     Payments shall be made no later than 2-1/2 months after the end of the
fiscal year to which the bonus amount relates (or such later time as is allowed
in accordance with Treasury Regulation 1.409A-3(d)) in order to preserve the
exemption from Section 409A of the Internal Revenue Code.
     The Compensation Committee recognizes the need of the Plan Participants to
conduct themselves in compliance with the Code of Business Conduct. In addition
to the non-financial consequences contained in the Code of Business Conduct, any
violation of the Code of Business Conduct shall result in complete forfeiture of
any bonus which would otherwise be paid under this Plan.
     Financial Objectives
     The financial performance of the Company will be measured against Earnings
Before Interest, Taxes, Depreciation and Amortization (“EBITDA”), after accrual
of all incentive compensation plan payments. EBITDA will be determined in a
manner consistent with the definition of EBITDA contained in Exhibit 1.
     For the fiscal year ended December 31, 2007, the Financial Objective goal
will be set at the 2007 budgeted EBITDA of $XXXXXX (the “2007 Financial
Objective Goal”). The minimum goal will be set at a percentage of the 2007
Financial Objective Goal equal to the greater of (i) 2006 EBITDA achieved by the
Company (expressed as a percentage of the 2007 EBITDA Financial Objective Goal),
or (ii) 90% of the 2007 Financial Objective Goal (the “Minimum Goal”). The
maximum goal will be set at 110% of the 2007 Financial Objective Goal (the
“Maximum Goal”).
     The bonus payout under the Financial Objective portion of the Plan shall be
50% of the Target Bonus at achievement of the 2007 Financial Objective Goal. If
the 2007 actual EBITDA achieved is at least equal to the Minimum Goal, the bonus
payout under the Financial Objective portion of the Plan shall be expressed as
50% of the Target Bonus multiplied by the following percentage (provided that
the bonus payout shall not exceed the Maximum Goal):

1



--------------------------------------------------------------------------------



 



The sum of:
                    (1)      100%, plus
              (2)      the product of (a) 10, multiplied by (b) the difference
of actual EBITDA as a percentage of the 2007 Financial Objective Goal, less 100%
          The following examples illustrate the application of the Financial
Objectives:
          (1)      If a Plan Participant had a Target Bonus of $100, the 2007
Financial Objective Goal was $5,000 and the actual 2007 achieved EBITDA was
equal to the 2007 Financial Objective Goal, then the bonus payout under the
Financial Objective portion of the Plan would be $50.
          (2)      However, if the actual 2007 achieved EBITDA exceeded the
Minimum Goal and was equal to 98% of the 2007 Financial Objective Goal, then the
bonus payout under the Financial Objective portion of the Plan would be $50
multiplied by 80%, or $40, calculated as follows:
          The sum of:
                            (1)      100%, plus
                            (2)      the product of (a) 10, multiplied by
(b) the difference of 98%, less 100%
          (3)      Moreover, if the actual 2007 achieved EBITDA exceeded the
Minimum Goal and was equal to 105% of the 2007 Financial Objective Goal, then
the bonus payout under the Financial Objective portion of the Plan would be $50
multiplied by 150%, or $75, calculated as follows:
          The sum of:
                            (1)      100%, plus
                            (2)      the product of (a) 10, multiplied by
(b) the difference of 105%, less 100%
          Personal Performance Objectives
          Personal Objectives should be measurable goals jointly developed by
the Plan Participant and his/her immediate supervisor (subject to approval by
the Chairman, President and Chief Executive Officer or his designee(s), and for
certain participants, the Compensation Committee of the Board of Directors). The
points earned under Personal Performance will be calculated based on the
percentage of completion of each assigned objective, recognizing the
determination of such percentage completion is in part subjective. If there is
any disagreement as to the scoring of each assigned objective, the determination
of the Chairman, President and Chief Executive Officer or his designee(s) shall
be final and binding.
          Each Plan Participant may earn up to a maximum of 50% of his or her
Target Bonus based on the achievement of Personal Objectives. No Plan
Participant will be eligible to earn any part of his or her bonus based on the
achievement of Personal Objectives unless 2007 EBITDA achieved by the Company
equals or exceeds the 2006 EBITDA achieved by the Company.

2



--------------------------------------------------------------------------------



 




AACC 2007 BONUS PLAN

         
Name:
  Insert Name    
 
       
Title:
  Insert Title    
 
       
Estimated Salary:
  2007 Base Comp.    
 
       
Target Bonus Rate
  Insert Target Bonus %    

                                                      Bonus as %            
Objectives     % of Target     of Salary     $Bonus
% Based on Company Objectives
                               
 
                               
Minimum
    50.0 %   As determined     0.0%     $ —
Target
    50.0 %     100.0 %   50% of Target Bonus Rate     Computed
Maximum
    50.0 %     110.0 %   100% of Target Bonus Rate     Computed
 
                               
% Based on Personal Objectives
                               
Target
    50.0 %           50% of Target Bonus Rate     Computed
 
                               
Total Bonus Opportunity
                               
 
                               
Minimum
          As determined   Computed     Computed
Target
            100.0 %   Computed     Computed
Maximum
            110.0 %   Computed     Computed
 
                               
Personal Objectives
                          %of Personal Bonus
(1) Insert Goal 1
                          Goal 1 Weight
 
                               
(2) Insert Goal 2
                          Goal 2 Weight
 
                               
(3) Insert Goal 3
                          Goal 3 Weight
 
                               
(4) Insert Goal 4
                          Goal 4 Weight
 
                               
(5) Insert Goal 5
                          Goal 5 Weight
 
                               
Total
                            100.0%

3



--------------------------------------------------------------------------------



 



 
Exhibit 1
     EBITDA: The earnings of the Company before interest, income taxes,
depreciation and amortization (including amortization of purchased receivables).
The determination of EBITDA, for purposes of this Plan, shall be made by the
Board in accordance with generally accepted accounting principles in effect in
the United States, applied on a consistent basis (“GAAP”); provided, however,
that EBITDA shall be adjusted for this purpose to (A) exclude net gains and
losses on the disposal of assets and other non-operating income or expense items
and (B) exclude EBITDA generated from acquisitions of new businesses or
companies during the year (an acquisition of a new office would not be deemed to
be a material acquisition). EBITDA will be determined after accrual for all
bonuses, including bonuses to be paid under this and all other Company annual
incentive compensation plans.

4